Acknowledgment
The amendment filed on August 15, 2022 responding to the Office Action mailed on May 18, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 and 4-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voice mail with Mr.  Qian Gu on August 15, 2022.
The application has been amended as follows: 
At claim 1, line 13 REPLACE ‘the other sides’ WITH -other sides-
At claim 1, line 16 REPLACE‘ the other sides’ WITH -other sides-
At claim 15, line 14 REPLACE ‘the other sides’ WITH -other sides-
At claim 15, line 17 REPLACE ‘the other sides’ WITH -other sides-
Allowable Subject Matter
Claims 1 and 4-17 are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15 the prior art does not teach the device of claims 1 or 15, wherein two first sides of the two adjacent display areas in a column are adjacent to each other, and the first wires are coupled to other sides of the two adjacent display areas in a column except the two first sides; and two second sides of the two adjacent display areas in a row are adjacent to each other, and the second wires are coupled to other sides of the two adjacent display areas in a row except the two second sides.
Claims 4-14 depend directly or indirectly on claim 1 and are allowable on that basis. 
Regarding claim 16 the prior art does not teach the device claim 15, wherein each isolation area comprises a barrier layer, a conductive part and a planarization layer which are sequentially stacked on the flexible substrate; and in a direction where the isolation areas point to the opening areas, a width of an orthographic projection of each conductive part on the flexible substrate is smaller than a width of an orthographic projection of each planarization layer on the flexible substrate.
Claim 17 depend directly or indirectly on claim 16 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893